ING LOGO AMERICAS US Legal Services Michael A. Pignatella Counsel Tel: 860.580.2831 | Fax: 860.580.4934 Email: michael.pignatella@us.ing.com May 4, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING USA Annuity and Life Insurance Company and its Separate Account B Prospectus Title: Retirement Solutions  ING Rollover Choice SM Variable Annuity Contracts File Nos.: 333-70600 and 811-05626 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 1933 Act), this is to certify that the Contract Prospectus Supplement, the Contract Prospectus and the Statement of Additional Information dated April 30, 2010 contained in Post-Effective Amendment No. 26 to the Registration Statement on Form N-4 (Amendment No. 26) for Separate Account B of ING USA Annuity and Life Insurance Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 1933 Act would not have differed from that contained in Amendment No. 26 which was declared effective on April 30, 2010. The text of Amendment No. 26 was filed electronically on April 21, 2010. If you have any questions, please call the undersigned at 860-580-2831 or Patricia Guerrera at 860-580-2815. Sincerely, /s/ Michael A. Pignatella Michael A. Pignatella Windsor Site One Orange Way, C1S Windsor, CT 06095-4774 ING North America Insurance Corporation
